DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 4 is objected to because of the following informalities:  
A) Applicant recites “the interval” in claim 4 line 2 and “the thickness” in claim 4 lines 3-4. It appears as if applicant intended to recite “an interval” and “a thickness” since these limitations were never previously recited. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 2-15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) The term “close” in claims 2-3 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
B) Applicant recites “booklet whose fold” in claims 16-19. The structure corresponding to the term “whose” is unclear and awkwardly recited. 
C) Claims 4-15 and 17-19 are rejected as a result of being dependent on a rejected claim. 

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 
7.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an aligning part” recited in claim 1, a “guide part” recited in claim 1, a  “removing part”  recited in claim 1, an “operating part” recited in claim, an “index part” recited in claims 6-8.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are 

	The “aligning part” (2a, 2b) is being structurally interpreted as requiring a first surface (21a, 21b) of a housing (20a, 20b) provided on one side of an opening (3a) [as described in paragraph 0018 and 0057 of the specification of the instant application] or an equivalents thereof. 

	The “guide part” (4a, 4b, 4h)  is being structurally interpreted as requiring a first guide part (41a, 41b, 41h) and a second guide part (42a, 42b, 42h) protruding in directions intersecting with the length direction and the width direction of the aligned part (2a), the first guide part (41a, 41b, 41h) and the second guide part (42a, 42b, 42h) face each other with the opening portion 3a being interposed therebetween, the facing surfaces of the first guide part (41a, 41b, 41h) and the second guide part (42a, 42b, 41h) are formed as inclined surfaces inclined relative to a direction orthogonal to the aligned part (2a, 2b) and has a tapered shape, the interval between the first and second guide part can be changes depending on a thickness of a booklet received therein, the first and second guide parts have index parts (43a, 43b, 43h and 44a, 44b, 44h) [as described in paragraph 0020-0025, 0059-006, and 0139-0150 of the specification of the instant application] or an equivalents thereof. 

“removing part” (5a, 5b) is being structurally interpreted as requiring a wedge plate assembly (50a, 50b) and a drive unit (51a, 51a), the wedge plate assembly (50a) including a wedge plate (500a, 500b) and a support part (501a, 501b), the wedge plate has a thin tip on an end side and has an inclined shape, the support part (501a) has a shaft (503a, 503b) on a first side and a shaft (502a, 502b) on an opposite side,  the drive unit (51a, 51b) including a rack gear (510a, 510b) provided to the support part (501a, 501b), a gear (511a, 511b) in mesh with the rack gear (510a, 510b), and a gear group for transmitting a drive force of a motor (512a, 512b) to the gear (511a, 511b), [as described in paragraph 0026-0031 and 0063-0068 of the specification of the instant application] or an equivalents thereof; or

	Removing Part (5c, 5d) includes a wedge part assembly (50c) and drive unit (51c), the wedge part assembly (50c) includes a wedge part (500c), and a support part (501c), the wedge part having an arc shape and a shape inclined in a curved shape, the drive unit (51c) includes a gear (510c) provided to shaft (520c) of the support part (501c), a gear group (511c) for transmitting a drive force of a motor (512c) to the gear (510c) [as described in paragraph 0084-0086 of the specification of the instant application]; or 

	Removing Part (5e) includes a wedge plate assembly (50a), drive unit (51e), the wedge plate assembly (50a) includes wedge plate (500a) and support part (501a) attached to the wedge plate (500a), wedge plate (500a) can reciprocally 

	Removing Part (5f) includes a wedge part assembly (50c) and a drive unit (51f), the wedge part (50c) includes the wedge part (500c) and the support part (501c), the drive unit includes a lever (522f) for rotating shaft (520c), the lever (522f) has one end portion supported to the shaft (520c) so that the lever rotates in conjunction with the shaft (520c), and the lever (522f) has a handle part (523f); or 

	Removing Part (5g) includes a plurality of wedge part assemblies (50c) and a drive unit (51g) configured to drive each of the wedge parts assembly (50c), the wedge part assembly (50c) includes wedge pat (500c) and support part (501c) to which the wedge part (500c) is attached, a plurality of support parts (501c) attached to one shaft (520g), drive unit (51g) has lever (522g) for rotating the shaft (520g) to which the plurality of support parts (501c) is attached, the lever (522g) has one end portion supported to the shaft (520g) so that the lever rotates in conjunction with the shaft (520g), and the lever has a handle part (523g); or 


	

	The “operating part” is being structurally interpreted as requiring a wedge plate (500a, 500b, 500c) being thin at the tip  and having an inclined shape or being an arc shape [as described in paragraph 0027, 0064 and 0084 of the specification of the instant application], or an equivalents thereof. 

	The “index part” (43a, 44a; 43b, 44b; 43h, 44h)  is being structurally interpreted as requiring a concave portion provided on a surface of a first guide part and a second guide part or having an interval between the index parts which can be adjusted to an interval conforming with stitching positions of staples [as described in paragraph 0023-0024, 0061-0062, 0140-0141 of the specification of the instant application], or an equivalents thereof. 

 


Allowable Subject Matter
9.	Claims 1, 16, and 20-22 are allowed.
10.	Claims 2-15 and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding to claims 1 and 20, the present invention is neither anticipated nor rendered obvious over the prior art because the prior art fails to disclose a staple removing device comprising an alignment part (as invoked by 112(f) having the corresponding structure as indicated above), a guide part (as invoked by 112(f) having the corresponding structure as indicated above), and a removing part (as invoked by 112(f) having the corresponding structure as indicated above).  The closest prior art, Takahashi (JP 08141935A) teaches a staple extractor having a 

Claims 16 and 21-22 are allowed as being dependent on an allowable claim

Claims 2-15 and 17-19 would be allowable if rewritten to overcome the 112 rejection as a result of being dependent on an allowable, but rejected under 112 claim. 









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Examiner, Art Unit 3726